          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

HAROLD SHAWSNESSY SIMS                                    PLAINTIFF

v.                     No. 3:19-cv-2-DPM

MARTY BOYD, Sheriff, Craighead County                    DEFENDANT


                            JUDGMENT
     Sims' s complaint is dismissed without prejudice.
                                                 I




                                     D.P. Marshall Jr.
                                     United States District Judge
